DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8-12, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McCaffrey (US20170350268A1).
	McCaffrey, in figures 1-5, teaches (cl.1) a blade outer air seal assembly, comprising: a blade outer air seal 68 having a plurality of segments 74 extending circumferentially about an axis and mounted in a support structure 70 via a carrier 72, at least one of the segments 74 having a first wall 216A, 218A circumferentially spaced from a second wall 216B,218B, a base portion 90 extending from the first wall to the second wall, the first and second walls extending at an angle less than 90 degrees from the base portion (see fig.4); and the carrier 72 having a flat portion (the portion between arms 80 and 82) extending from the first wall to the second wall, (cl.4) a first hook 94A .

Allowable Subject Matter
Claims 2, 3, 6, 7, 13, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 3, prior art fails to teach or fairly suggest the carrier has a first angled surface and a second angled surface, the first and second angled surfaces in engagement with the first and second walls
Regarding claims 6 and 7, prior art fails to teach or fairly suggest the carrier includes a carrier hook extending radially outward and engaging the support structure.
Regarding claims 13 and 14, prior art fails to teach or fairly suggest the carrier has a first angled surface and a second angled surface, the first and second angled surfaces in engagement with the first and second walls.
Regarding claims 16 and 17, prior art fails to teach or fairly suggest the carrier includes a carrier hook extending radially outward and engaging the support structure.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of nine patent publications.
US5,228,828A, US6,406,256B1, US6,702,550B2, US7,052,235B2, US20140271145A1, US9,458,726B2, US20160319841A1, US20170268367A1, and US20170276000A1 are cited to show a CMC BOAS.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745